DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because the reference numbers “SL-2a” for the first connect line and “SP-2a” for the first connection pad in FIG. 8 should be respectively recited as --Sp-2a-- and --SL-2a--, so as to consist with the detail descriptive in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The terms “This application is a continuation of U.S. Patent Application No. 17/064,661, filed on October 07, 2020, which claims priority to Korean Patent Application No. 10-2019-0126925, filed on October 14, 2019, and all the benefits accruing therefrom under 35 U.S.C. §119, the content of which in its entirety is herein incorporated by reference.” on Pg. 1 after the Title and “first conductive patterns CPL1 shown in FIG. 7B,” on line 2 of [0134] should be respectively recited as --This application is a continuation of U.S. Patent Application Serial No. 17/064,661, filed on October 07, 2020, now U.S. Patent No. 11,287,858 B2, which claims priority to Korean Patent Application No. 10-2019-0126925, filed on October 14, 2019, and all the benefits accruing therefrom under 35 U.S.C. §119, the content of which in its entirety is herein incorporated by reference.-- and --first conductive patterns CPL1 shown in FIG. 5,--, so as to update the status and to correct the typographic error.  Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  The term “the first connection” should be recited as --the first connection pad portion--, so as to overcome the typographic error.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-1 of U.S. Patent No. 11,287,858 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are boarder version of the patented claims and all proposed claims are obvious and included in the patented claims, and any infringement over the patents would also infringe over the instant claims. 
The table below demonstrates claims 1-19 from the instant application and claims 1-17 from the U.S. Patent No. 11,287,858 B2.  The limitations recited in the U.S. Patent that correspond to the limitations recited in the instant application have been italic, bold and underline for Applicant’s convenience.

Instant application: 17/685,735
Patent No.: 11,287,858 B2
1. A display device, comprising: a display panel including a signal pad; and a circuit board comprising a connection pad including a first connection pad portion and a second connection pad portion, wherein the connection pad is in contact with the signal pad; and wherein a first surface roughness between the first connection pad portion and the signal pad is different from a second surface roughness between the second connection pad portion and the signal pad.



2. The display device of claim 1, wherein the second connection pad portion is thicker than the first connection.











3. The display device of claim 1, wherein the first surface roughness is greater than the second surface roughness.











4. The display device of claim 1, wherein the connection pad comprises a first conductive layer and a second conductive layer, which is disposed on the first conductive layer to expose a portion of the first conductive layer, the first connection pad portion corresponds to the portion of the first conductive layer exposed by the second conductive layer, and the second connection pad portion corresponds to a structure, in which the first and second conductive layers are stacked.
5. The display device of claim 4, wherein the first conductive layer is thicker than the second conductive layer.
6. The display device of claim 4, wherein the circuit board further comprises a sub- conductive layer, which is disposed on a side surface of the first connection pad portion and comprises a same material as a material of the second conductive layer.
7. The display device of claim 6, wherein, in a thickness direction of the display panel, a height of the sub-conductive layer is smaller than a thickness of the first conductive layer.
8. The display device of claim 4, wherein the first and second connection pad portions are alternately and repeatedly arranged in a first direction in which the connection pad extends.
9. The display device of claim 8, wherein the first conductive layer is extended in the first direction as a unitary shape, and the second conductive layer includes portions, which are arranged in the first direction to be spaced apart from each other by a predetermined distance.
10. The display device of claim 4, wherein the first conductive layer comprises a material different from a material of the second conductive layer.
11. The display device of claim 4, wherein the circuit board further comprises: a base substrate, on which the connection pad is disposed; a driving chip disposed on the base substrate; and a connection line disposed on the base substrate to electrically connect the connection pad to the driving chip, wherein the connection line comprises a first conductive line layer corresponding to the first conductive layer and a second conductive line layer corresponding to the second conductive layer.
12. The display device of claim 11, wherein the first conductive line layer and the first conductive layer are unitarily shaped, and the second conductive line layer and the second conductive layer are unitarily shaped.
13. The display device of claim 4, wherein the first conductive layer comprises copper, and the second conductive layer comprises tin.
14. The display device of claim 1, wherein, in the plan view, an area of the first connection pad portion is greater than an area of the signal pad.
15. A display device, comprising: a display panel including a signal pad; and a circuit board comprising a conductive pattern including a pad portion, which is in contact with the signal pad, and a line portion, which is not overlapped with the signal pad and is connected to the pad portion, wherein, a recessed space is defined on an upper surface of the pad portion facing the signal pad.










16. The display device of claim 15, wherein the pad portion comprises: a first conductive layer; and a second conductive layer, which is disposed on the first conductive layer to expose a portion of the first conductive layer, wherein the recessed space is defined in the portion of the first conductive layer exposed by the second conductive layer.
17. The display device of claim 16, wherein a first surface roughness between the signal pad and the exposed portion of the first conductive layer, which are in contact with each other, is greater than a second surface roughness between the signal pad and the second conductive layer, which are in contact with each other.
18. The display device of claim 16, wherein the line portion comprises: a first line conductive layer having a unitary shape in conjunction with the first conductive layer; and a second line conductive layer disposed on the first line conductive layer and having a unitary shape in conjunction with the second conductive layer.
19. The display device of claim 16, wherein the first conductive layer is thicker than the second conductive layer, and the first conductive layer comprises a material different from a material of the second conductive layer.

1. A display device, comprising: a display panel including a signal pad; and a circuit board comprising a connection pad including a first connection pad portion and a second connection pad portion, which is thicker than the first connection pad portion and is not overlapped with the first connection pad portion in a plan view, wherein the connection pad is in contact with the signal pad; and wherein a first surface roughness between the first connection pad portion and the signal pad is greater than a second surface roughness between the second connection pad portion and the signal pad.
1. A display device, comprising: a display panel including a signal pad; and a circuit board comprising a connection pad including a first connection pad portion and a second connection pad portion, which is thicker than the first connection pad portion and is not overlapped with the first connection pad portion in a plan view, wherein the connection pad is in contact with the signal pad; and wherein a first surface roughness between the first connection pad portion and the signal pad is greater than a second surface roughness between the second connection pad portion and the signal pad.
1. A display device, comprising: a display panel including a signal pad; and a circuit board comprising a connection pad including a first connection pad portion and a second connection pad portion, which is thicker than the first connection pad portion and is not overlapped with the first connection pad portion in a plan view, wherein the connection pad is in contact with the signal pad; and wherein a first surface roughness between the first connection pad portion and the signal pad is greater than a second surface roughness between the second connection pad portion and the signal pad.
2. The display device of claim 1, wherein the connection pad comprises a first conductive layer and a second conductive layer, which is disposed on the first conductive layer to expose a portion of the first conductive layer, the first connection pad portion corresponds to the portion of the first conductive layer exposed by the second conductive layer, and the second connection pad portion corresponds to a structure, in which the first and second conductive layers are stacked.
3. The display device of claim 2, wherein the first conductive layer is thicker than the second conductive layer.
4. The display device of claim 2, wherein the circuit board further comprises a sub- conductive layer, which is disposed on a side surface of the first connection pad portion and comprises a same material as a material of the second conductive layer.
5. The display device of claim 4, wherein, in a thickness direction of the display panel, a height of the sub-conductive layer is smaller than a thickness of the first conductive layer.
6. The display device of claim 2, wherein the first and second connection pad portions are alternately and repeatedly arranged in a first direction in which the connection pad extends.
7. The display device of claim 6, wherein the first conductive layer is extended in the first direction as a unitary shape, and the second conductive layer includes portions, which are arranged in the first direction to be spaced apart from each other by a predetermined distance.
8. The display device of claim 2, wherein the first conductive layer comprises a material different from a material of the second conductive layer.
9. The display device of claim 2, wherein the circuit board further comprises: a base substrate, on which the connection pad is disposed; a driving chip disposed on the base substrate; and a connection line disposed on the base substrate to electrically connect the connection pad to the driving chip, wherein the connection line comprises a first conductive line layer corresponding to the first conductive layer and a second conductive line layer corresponding to the second conductive layer.
10. The display device of claim 9, wherein the first conductive line layer and the first conductive layer are unitarily shaped, and the second conductive line layer and the second conductive layer are unitarily shaped.
11. The display device of claim 2, wherein the first conductive layer comprises copper, and the second conductive layer comprises tin.
12. The display device of claim 1, wherein, in the plan view, an area of the first connection pad portion is greater than an area of the signal pad.
13. A display device, comprising: a display panel, in which a display region and a non-display region adjacent to the display region are defined, the display panel comprising a signal pad overlapped with the non-display region; and a circuit board electrically connected to the display panel overlapped with the non-display region, the circuit board comprising a conductive pattern including a pad portion, which faces the signal pad and is in contact with the signal pad, and a line portion, which is not overlapped with the signal pad and is connected to the pad portion, wherein, in a thickness direction of the display panel, a recessed space, which is recessed in a direction from a first surface of the pad portion facing the signal pad toward a second surface facing the first surface, is defined in the pad portion.
14. The display device of claim 13, wherein the pad portion comprises: a first conductive layer; and a second conductive layer, which is disposed on the first conductive layer to expose a portion of the first conductive layer, wherein the recessed space is defined in the portion of the first conductive layer exposed by the second conductive layer.
15. The display device of claim 14, wherein a first surface roughness between the signal pad and the exposed portion of the first conductive layer, which are in contact with each other, is greater than a second surface roughness between the signal pad and the second conductive layer, which are in contact with each other.
16. The display device of claim 14, wherein the line portion comprises: a first line conductive layer having a unitary shape in conjunction with the first conductive layer; and a second line conductive layer disposed on the first line conductive layer and having a unitary shape in conjunction with the second conductive layer.
17. The display device of claim 14, wherein the first conductive layer is thicker than the second conductive layer, and the first conductive layer comprises a material different from a material of the second conductive layer.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu (US Pub. No. 2012/0105342 A1) discloses the touch panel, display device and manufacturing method of touch panel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626